UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 26, 2012 TEL-INSTRUMENT ELECTRONICS CORP. (Exact name of registrant as specified in its charter) New Jersey 001-31990 22-1441806 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One Branca Road East Rutherford, New Jersey 07073 (Address of principal executive offices) (201) 933-1600 (Telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November 26, 2012, Tel-Instrument Electronics Corp. (the “Company”) issued a press release regarding the Company’s financial results for the period ended September 30, 2012, which is also disclosed in Company’s Form 10-Q filed with the Securities and Exchange Commission on November 21, 2012, and an $500,000 equity commitment from an existing institutional investor which purchased 149,254 common shares at a price of $3.35 per share. A copy of the Company’s press release is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No.Description 99.1* Press release dated November 26, 2012, “Tel-Instrument Electronics Corp Announces Second Quarter Results and $500,000 Equity Commitment” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TEL-INSTRUMENT ELECTRONICS CORP. Date: November 27, 2012 By: /s/ Joseph P. Macaluso Name: Joseph P. Macaluso Title: Principal Accounting Officer
